Citation Nr: 1516004	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a disability rating in excess of 10 percent for residuals of incisions of the salivary glands manifested by anesthesia of the left side of the tongue. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to October 1945 and from February 1948 to March 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  Subsequently, jurisdiction was transferred to the RO in Atlanta, Georgia.   

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 10 percent for residuals of incisions of the salivary glands manifested by anesthesia of the left side of the tongue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing loss is not shown to be casually or etiologically related to any disease, injury, or incident during service, and was not caused or aggravated by a service-connected disability.  

2.  The Veteran's tinnitus is not shown to be casually or etiologically related to any disease, injury, or incident during service, and was not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2014), 1110, 1112, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A July 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in December 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the Veteran's statements.  

The Board notes that the Veteran has not been provided a VA examination regarding his claim of entitlement to service connection for bilateral hearing loss and tinnitus.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, as will be discussed below, the record before the Board does not indicate the Veteran's hearing loss and tinnitus had their onset in service or that these claimed disorders had a causal connection or were associated with the Veteran's military service.  Instead, service treatment records contain no complaints, treatments, or diagnoses of hearing loss or tinnitus.  The Veteran's conclusory generalized statements that his hearing loss and tinnitus are related to service do not meet the low threshold of an "indication" that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, such a duty to assist is not triggered, as the Veteran has not made a sufficient showing to entitle him to a medical examination concerning his claim for bilateral hearing loss and tinnitus. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

C.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Hearing Loss and Tinnitus 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.

A review of the Veteran's service treatment records reveals no discussion of complaints, treatments, or diagnoses of any hearing problems.  At his May 1955 flying status examination, the Veteran was found to have normal ears.  The Veteran was provided with a hearing test.  Prior to November 1, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards from the Veteran's examination report have been converted to ISO-ANSI standards.  The ASA standard values are listed first in the below charts, followed by the ISO-ANSI standard values in parentheses.  

The May 1955 audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
15 (25)

5 (10)
LEFT
10 (25)
5 (15)
5 (15)

0 (5)

At his August 1961 periodic examination, the Veteran was found to have normal ears.  The August 1961 audiogram results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)


LEFT
-5 (10)
-5 (5)
-5 (5)



At his June 1964 periodic examination, the Veteran was found to have normal ears.  The June 1964 audiogram results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
-5 (5)
0 (10)
0 (10)
5 (10)
At his September 1967 periodic examination, the Veteran was found to have normal ears.  The September 1967 audiogram results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
5 (15)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
15 (25)
20 (25)

Finally, at his September 1968 retirement examination, the Veteran was found to have normal ears.  The September 1968 audiogram results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
0 (10)
10 (20)
10 (15)
LEFT
10 (25)
0 (10)
0 (10)
0 (10)
15 (20)

The Veteran retired from active service in March 1969.  The records are silent as to a hearing loss until a June 2007 treatment record from the Alabama VA Medical Center (VAMC) showing that the Veteran complained of gradual hearing decrease over the past year or more.  The Veteran reported aircraft noises and small arms range during service and denied a family history of hearing loss.  The Veteran also reported non-localized tinnitus that has been present "for a year."  The VA audiologist provided an audiometry summary of normal hearing at the 250-1000 Hz with mild sloping to severe loss at 1500- 8000 Hz.  The VA audiologist also found that the Veteran's speech discrimination was 64 percent for the right ear and 48 percent for the left ear.  The Veteran was provided hearing aids.  In March 2008, the Veteran requested an ear examination with hearing aid replacement.  In an April 2008 treatment record, the Veteran was diagnosed with sensorineural hearing loss of combined types, dizziness, and tinnitus.  In a July 2008 treatment record, the Veteran reported losing one of his hearing aids but denied any changes in his hearing with the hearing aids. 

The Board finds that the evidence of record is against a finding that the Veteran's currently diagnosed hearing loss and tinnitus are casually or etiologically related to any disease, injury, or incident during service, and was not caused or aggravated by a service-connected disability.

Here, the claim is supported by the Veteran's lay statement to his VA audiologist of experiencing aircraft noises and small arms range during service.  Although the Veteran has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiological conditions, it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss and tinnitus.  Therefore, the Veteran's lay statements could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).

However, determining the precise etiology of the Veteran's hearing loss and tinnitus (as distinguished from merely reporting the presence of symptoms of ringing in the ears) is not a simple question, as there are multiple potential etiologies of the Veteran's hearing loss and tinnitus, including differences in causation for sensorineural hearing loss and conductive hearing loss.  Ascertaining the etiology of hearing loss and tinnitus involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  Thus, the facts in this case are complex enough that the Veteran's report of military noise exposure is not sufficient establish nexus.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  

In this case, service treatment records reveal no discussion of complaints, treatments, or diagnoses of any hearing problems.  Moreover, the Veteran's hearing loss and tinnitus disabilities are not shown until 2007, which is 38 years after service, and is evidence against a claim that they are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Therefore, the Board finds that the bilateral hearing loss and tinnitus disabilities first manifested over three decades after service and is not shown to be causally or etiologically related to any disease, injury, or incident during service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran claimed entitlement to a rating in excess of 10 percent for his service-connected residuals of incisions of the salivary glands manifested by anesthesia of the left side of the tongue.  Following a review of the record, the Board finds it necessary to remand this claim for additional development.  

In this case, the Board notes that the Veteran last underwent a VA examination in September 2008 and there is evidence that the Veteran's disability has increased in severity since that examination.  In a January 2013 private treatment record from St. Francis Hospital, the Veteran complained of difficulty speaking and left facial drooping.  The examiner noted that this was a new onset that began that afternoon.  The examiner noted that they would be admitting the Veteran to the stroke for further observations and studies.  For these reasons, the Veteran is entitled to a new examination for the purpose of determining whether his disability has worsened since his the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, the claims file currently contains VA treatment records from the Alabama VA medical Center (VAMC) dated through February 2009.  Therefore, on remand, all pertinent private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A (a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify 
any pertinent treatment records, both VA and private, for his anesthesia of the left side of the tongue disability.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA medical examination 
to determine the current nature and severity of his service-connected residuals of incisions of the salivary glands manifested by anesthesia of the left side of the tongue. The claims folder must be reviewed and the examiner must indicate that the review was completed. Any indicated tests and studies must be completed.

The examiner should provide an opinion as to the degree of severity of his cranial nerve impairment (e.g. mild, moderate, or severe in degree).

3.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4.  Then, after ensuring any other necessary development has been completed as a result of the above instructions, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


